El Juez Asociado Se. del Toeo,
emitió la opinión del tribunal. •
La cuestión envuelta en este caso es la de si procede o *316no procede decretar el aseguramiento de la sentencia sin fianza.
Manuel Roig demandó a Pablo Landrau en cobro de $7,713.03, intereses y costas. Según la demanda el deman-dante subarrendó al demandado una finca rústica y le vendió la plantación de cañas en ella existente calculada en 46,500 quintales, comprometiéndose el demandado a moler las cañas en la “Central Vannina” bajo la base de siete y medio por ciento de azúcar por cada quintal de caña, siendo el precio de venta de dichas cañas el que tuviera el azúcar en el mer-cado de 1920 según se fuera liquidando por la central en la forma establecida por la costumbre. Alega el demandante que recibió el importe de 36,520 quintales y 20 libras de caña liquidado por la central y que el resto de la caña vendida calculada a $17.80 quintal de azúcar según la última liqui-dación de la Vannina, valía $13,323.03 de los cuales sólo ha recibido del demandado $5,610.00, quedando por consiguiente un saldo a su favor de $7,713.03, que es el que reclama en su demanda.
Acompañó el demandante a su demanda la escritura pú-blica creditiva del contrato celebrado, y basándose en que constaba en tal documento auténtico el contrato, pidió a la corte que decretara sin fianza el embargo de bienes del de-mandado para asegurar la efectividad de la sentencia que pudiera dictarse. La corte accedió. Compareció entonces el demandado y alegó que no constando de la escritura que el demandado debiera al demandante $7,713.03, ya que el con-trato quedaba sujeto a condiciones futuras y liquidaciones, no debió haberse decretado el aseguramiento sin fianza. La corte dejó sin efecto su orden de embargo y el demandante interpuso entonces el presente recurso de apelación.
A nuestro juicio la corte de distrito interpretó rectamente la sección 4 de la ley para asegurar la efectividad de sen-tencias de 1902, que dispone que si consta claramente en *317documento auténtico que la obligación es exigible, el tribunal decretará el aseguramiento sin fianza y que en cualquier otro caso exigirá fianza para decretarlo.
Es verdad que el contrato celebrado se liizo constar en un documento público, pero la cantidad reclamada si bien emana de o tiene su base en dicho contrato, depende de datos, cálculos y liquidaciones que no constan en forma auténtica alguna. Y siendo ello así, la aplicación de la ley hecha final-mente por la corte de distrito, se ajusta a su espíritu. De otro modo sería suficiente que la base de una obligación cuyo desarrollo y extensión dependiera de hechos ulteriores, cons-tara en escritura pública, para decretar sin fianza el embargo de bienes del obligado por una cuantía que dependería de la simple alegación, ni siquiera jurada, como en este caso, del demandante.
Aunque los hechos no son iguales, es conveniente citar-la doctrina establecida en el caso de Avalo v. Porrata, 19 D. P. R. 20 y ratificada en el de Polanco v. Goffinet et al., 26 D. P. R. 323, 328, a saber:
“Para que pueda decretarse un embargo sin fianza para asegura-miento de la efectividad de la sentencia, es necesario que aparezca claramente del documento auténtico que la obligación es exigible, lo que quiere decir, no sólo que los documentos en que se basa la petición sean auténticos, sino también, que fácilmente, sin gran dificultad, pueda el juez venir en conocimiento de que realmente la obligación existe y puede reclamarse.”
' Por virtud de lo expuesto, debe confirmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.